DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2022 has been entered.
 
Response to Amendment
Claim 20 has been objected to.
In light of the amended claims, the previous 112(b) rejection has been dropped.
In light of the amended claims, the claims remain rejected under 35 U.S.C. 101.
In light of the amended claims, the claims are rejected under 35 U.S.C. 102 and 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 03/17/2022, the following has occurred: claims 1, 16, and 19-20 have been amended; claims 2-15 and 17-18 have remained unchanged; and no new claims have been added.
Claims 1-20 are pending.
Effective Filing Date: 11/19/2019

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. 112(b) Rejections:
Claim 20 was amended to overcome the previous 112(b) claim rejection. Examiner withdraws this previous 112(b) rejection.

35 U.S.C. 101 Rejections:
Applicant argues that the present claims are similar to Example 37 in that the additional elements of the claims including the “accessing the results database…” and “modifying, in response to a determination….” steps are analogous to the “receiving, via the GUI, a user selection…” and “automatically moving…” steps respectively. Additionally, Applicant states that both Example 37 and the present claims use a processor. Accordingly Applicant believes that the additional elements stated above recite a specific manner of modifying a user icon and provides a technical improvement of quicker access to testing data. Examiner however respectfully disagrees. Example 37 is directed towards an improvement within graphical interfaces in that icons which are being used the most are provided in a more convenient location for the user to click access. The mere displaying of data is not a technical improvement to a user interface. The re-positioning of that data to benefit the user when interacting with that interface is the technical improvement. Conversely, the present claims are claimed in a manner which does not provide a technical improvement as the interface is merely providing data to a user as opposed to providing a technical advantage compared to a regular user interface. The usage of a processor is also done in an “apply it” manner and therefore it does not provide substantially more than the abstract idea.
Additionally, Applicant argues with respect to claim 20 and the aspect which displays multiple patients’ information on the display. Applicant states that the user interface is improved in that data from multiple patients are displayed concurrently for simultaneous viewing by a caregiver. Examiner respectfully disagrees that this is an improvement to a user interface for similar reasons stated above. The display here is merely providing data in a manner which does not indicate a technical improvement to the functioning of a user interface.
Lastly, Applicant argues that the user interface of the present invention improves the user interface by allowing for quicker access to data specific to the individual pending tests. Examiner respectfully disagrees for the reasons stated above. An interface itself does not allow for quicker access, it primarily allows for access alone. The quickness of that availability depends on the testing result times and when data is made available it may be accessed.

35 U.S.C. 102/103 Rejections:
Applicant’s amended claims were addressed below in the 35 U.S.C. 102 and 35 U.S.C. 103 rejection sections. The Lipscher et al. reference was introduced, thus all arguments directed towards the previously used Poon reference are moot.

Claim Objections
Claim 20 is objected to because of the following informalities:
Claim 20 recites “the excepted completion time” in line 17 of the claim when it should most likely recite “the expected completion time”. If this is not corrected this limitation would require a 112(b) rejection for lacking antecedent basis in the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-20 are drawn to methods, each of which is within the four statutory categories. Claims 1-20 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea (Step 1: YES).

Step 2A:
Prong One:
Claim 1 recites, in part, performing the steps of 1) accessing the results location to obtain the test results, 2) determining, based on the obtained test results, whether a test for the patient is pending, and 3) modifying, in response to a determination that the test is pending, a visual indicator to indicate that the test is pending and that the test result corresponding thereto will be accessible after the test is completed. These steps correspond to Certain Methods of Organizing Human Activity, more particularly, legal interactions (including agreements in the form of business relations) and managing personal behavior or relationships or interactions between people (including following rules or instructions).
Claim 19 recites, in part, performing the steps of 1) accessing the results location to obtain the test results, 2) determining, based on the obtained test results, a quantity of tests and types of individual tests that are pending, wherein upon completion of each of the individual tests the test results corresponding thereto are stored among the results data, and 3) modifying, in response to a determination that the quantity of tests pending is at least one, a visual indicator to indicate the quantity of the tests and the types of each of the individual tests therein determined to be pending, wherein the visual indicator provides the information to the caregiver that the test results for each of the individual tests will be accessible as each of the individual tests is completed. These steps correspond to Certain Methods of Organizing Human Activity, more particularly, legal interactions (including agreements in the form of business relations) and managing personal behavior or relationships or interactions between people (including following rules or instructions).
Claim 20 recites, in part, performing the steps of 1) accessing the results location to obtain the test results, 2) determining, based on the obtained test results, a quantity of tests and types of individual tests that are pending, wherein upon completion of each of the individual tests the test results corresponding thereto are stored among the results data, 3) determining an expected completion time for each of the individual tests determined to be pending, wherein the excepted completion time is when the test result is expected to be stored among the results data, and 4) modifying, in response to a determination that the quantity of tests pending is at least one, a visual indicator to indicate the quantity of the tests and the types of each of the individual tests therein determined to be pending, wherein the visual indicator provides the information to the caregiver that the test results for each of the individual tests will be accessible as each of the individual tests is completed. These steps correspond to Certain Methods of Organizing Human Activity, more particularly, legal interactions (including agreements in the form of business relations) and managing personal behavior or relationships or interactions between people (including following rules or instructions).
Depending claims 2-18 include all of the limitations of claim 1, and therefore likewise incorporate the above described abstract idea. Depending claim 5 adds the additional step of “determining a type of the test determined to be pending, and further comprising displaying the type of the test determined to be pending”; claim 7 adds the additional step of “displaying the type of the test only when the caregiver at least one of hovers over and clicks on the visual indicator with a selection device”; claim 8 adds the additional steps of “determining which of a plurality of subtests are included within the test determined to be pending” and “displaying the plurality of subtests determined to be pending only when the caregiver clicks on at least one of the visual indicator and the type of the test being displayed with a selection device”; claim 9 adds the additional steps of “determining a starting time for the test determined to be pending” and “displaying the starting time on the interface”; claim 10 adds the additional step of “displaying the starting time only when the caregiver at least one of hovers over and clicks on the visual indicator with a selection device”; claim 11 adds the additional steps of “determining an expected completion time for the test determined to be pending, wherein the excepted completion time is when the test result is expected to be stored among the results data in the results database” and “displaying the expected completion time on the interface”; claim 12 adds the additional steps of “determining a type of the test determined to be pending” and “determining the expected completion time based on a standard time for completing the type of test”; claim 13 adds the additional step of “displaying the expected completion time only when the caregiver at least one of hovers over and clicks on the visual indicator with a selection device”; and claim 14 adds the additional steps of “comparing the expected completion time to a current time” and “visually modifying the visual indicator based on the comparison of the expected completion time to the current time”. Additionally, the limitations of depending claims 2-4, 6, and 15-18 further specify elements from the claims from which they depend on without adding any additional steps. These additional limitations only further serve to limit the abstract idea. Thus, depending claims 2-18 are nonetheless directed towards fundamentally the same abstract idea as independent claim 1 (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using the steps of 1) displaying, with an interface, real-time patient physiological data for a patient receiving care from the caregiver, the real-time patient physiological data indicating multiple physiological parameters simultaneously measured from the patient, 2) providing a results database configured to store results data for the patient, wherein the results database is configured to store test results among the results data upon a completion of tests for the patient, 3) displaying/providing in response to the caregiver at least one of hovering over and clicking on the visual indicator, wherein the visual indicator is provided on the interface concurrently with the real-time patient physiological data and 4) providing in response to the caregiver at least one of: hovering over the visual indicator, clicking on the visual indicator, and clicking on the type corresponding to at least one of the individual tests being displayed to perform the claimed invention. Additionally, the claims use additional elements of 5) an interface, wherein the interface is configured to concurrently display additional data corresponding to other patients receiving care from the caregiver, 6) a selection device, 7) a results database, and 8) a processor to perform the claimed steps.
The steps of 1) displaying, with an interface, real-time patient physiological data and 2) providing a results database add insignificant extra-solution activities to the abstract idea which amounts to mere data gathering. The 6) selection device also adds insignificant extra-solution/post-solution activity to the abstract idea which amounts to insignificant application, see MPEP 2106.05(g).
Further, the steps of 3) displaying/providing in response to the caregiver at least one of hovering over and clicking on the visual indicator and 4) providing in response to the caregiver at least one of: hovering over the visual indicator, clicking on the visual indicator, and clicking on the type corresponding to at least one of the individual tests being displayed amounts to generally linking the abstract idea to a particular technological environment or field of use.
Additionally, the 5) interface, 7) results database, and 8) processor in these steps are recited at a high-level of generality (i.e., as generic components performing generic computer functions such as determining data from a set of data) such that it amount to no more than mere instructions to apply the exception using a generic computer component (see: Applicant’s specification, paragraphs [0018] and [0033]).
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using the steps of 1) displaying, with an interface, real-time patient physiological data, 2) providing a results database configured to store results data for the patient, 3) displaying/providing in response to the caregiver at least one of hovering over and clicking on the visual indicator, and 4) providing in response to the caregiver at least one of: hovering over the visual indicator, clicking on the visual indicator, and clicking on the type corresponding to at least one of the individual tests being displayed to perform the claimed invention, and using 5) an interface, 6) a selection device, 7) a results database, and 8) a processor to perform the claimed steps amounts to no more than insignificant extra-solution activity (in the form of WURC activity or well-understood, routine, and conventional activity), generally linking the abstract idea to a particular technological environment, or mere instructions to apply the exception using a generic computer component that does not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (quality control) to a particular technological environment. It should be noted that the claims do not include additional elements that amount to significantly more than the judicial exception because the Specification recites mere generic computer components, as discussed above that are being used to apply certain method steps of organizing human activity. Specifically, MPEP 2106.05(f), MPEP 2106.05(d), MPEP 2106.05(g), and 2106.05(h) recite that the following limitations are not significantly more:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f));
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d));
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h)).

The steps of 1) displaying, with an interface, real-time patient physiological data for a patient and 2) providing a results database add well-understood, routine and conventional activities to the claim. The following is an example of a court decision demonstrating well-understood, routine and conventional activities. Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites storing results data in a database and/or electronic memory, and retrieving/providing the results data from storage in order to display this data with an interface.
The steps of 3) displaying/providing in response to the caregiver at least one of hovering over and clicking on the visual indicator, wherein the visual indicator is provided on the interface concurrently with the real-time patient physiological data and 4) providing in response to the caregiver at least one of: hovering over the visual indicator, clicking on the visual indicator, and clicking on the type corresponding to at least one of the individual tests being displayed to perform the claimed invention generally link the abstract idea to a particular technological environment. The following represents an example that courts have identified as generally linking the abstract idea to a particular technological environment: Limiting the abstract idea data to displaying data when a mouse hovers over and clicks a visual indicator, because limiting application of the abstract idea to display data using a mouse is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.
The current invention displays a visual indicator of tests and results using 5) an interface, 7) a results database, and 8) a processor, thus the results database, processor, and interface are adding the words “apply it” with mere instructions to implement the abstract idea on a computer.
The 6) selection device in these steps add insignificant extra-solution activity/post-solution activity to the abstract idea. The following represents an example that courts have identified as adding insignificant extra-solution activity/post-solution activity to the abstract idea: Printing or downloading generated menus, e.g. see Ameranth – similarly, the present invention merely displays menus using the selection device.
Mere instructions to apply an exception using a generic computer component, generally linking the abstract idea to a particular technological environment, and WURC activity cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 1-20 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2005/0273363 to Lipscher et al.
As per claim 1, Lipscher et al. teaches a method for providing information to a caregiver, the method comprising:
--displaying, with an interface, real-time patient physiological data for a patient receiving care from the caregiver, (see: FIG. 89 where there is clinical data including patient vitals for a patient which are being displayed) the real-time patient physiological data indicating multiple physiological parameters simultaneously measured from the patient; (see: FIG. 89 where multiple parameters are simultaneously measured and displayed including temperature and blood pressure)
--providing a results database configured to store results data for the patient, (: paragraphs [0029] and [0030] where the patient’s data is stored in the encounter system 104 (results database)) wherein the results database is configured to store test results among the results data upon a completion of tests for the patient; (see: see: paragraph [0023] the face sheet may include test results. Also see: paragraphs [0029] and [0030] where the patient’s data is stored in the encounter system 104 (results database). The patient’s information including the information shown on the face sheet is stored in the encounter system (results database))
--accessing the results database to obtain the test results; (see: paragraph [0030] where the patient encounter system 104 provides the patient medical data to the interfaces 106, 108, and 110. The patient encounter system (results database) is being accessed here to display the results on the face sheet)
--determining, by a processor and based on the obtained test results, whether a test for the patient is pending; (see: FIG. 89 and paragraph [0077] where there is a determination and displaying of pending tests) and
--modifying, in response to a determination that the test is pending, a visual indicator provided on the interface to indicate that the test is pending and that the test result corresponding thereto will be accessible via the results database after the test is completed, (see: FIG. 89 and paragraph [0077] where a pending tests section displays pending tests. When these tests are determined to be pending and are subsequently displayed, the displaying of this data under the pending tests section)
--wherein the visual indicator is provided on the interface concurrently with the real-time patient physiological data (see: FIG. 89 where the pending tests are displayed concurrently with the patient vitals).

As per claim 2, Lipscher et al. teaches the method of claim 1, see discussion of claim 1. Lipscher et al. further teaches wherein pendency of the testing is stored in the results database, (see: FIG. 89 and paragraphs [0030] and [0077] where there is a pending tests section and the information from this face sheet is stored in the encounter system 104 (database)) and wherein the step of determining whether the testing for the patient is pending includes accessing the results database to identify this pendency of the testing (see: FIG. 89 and paragraphs [0030] and [0077] where there is a pending tests section and the information from this face sheet is stored in the encounter system 104 (database). When accessing the patient’s information it is determined if the tests are pending or not).

As per claim 5, Lipscher et al. teaches the method of claim 1, see discussion of claim 1. Lipscher et al. further teaches further determining a type of the test determined to be pending, and further comprising displaying the type of the test determined to be pending (see: FIG. 89 where there is a pending tests section and it is determined that there is a PTP type of test that is pending).

As per claim 16, Lipscher et al. teaches the method of claim 1, see discussion of claim 1. Lipscher et al. further teaches wherein the real-time patient physiological data includes a heart rate of the patient (see: “Clinical Data” section of FIG. 89 where the patient has a heart rate (HR) or 60).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2005/0273363 to Lipscher et al. in view of U.S. 2013/0024213 to Poon et al.
As per claim 3, Lipscher et al. teaches the method of claim 1, see discussion of claim 1. Lipscher et al. may not further, specifically teach wherein the test is an unfulfilled test ordered for the patient.

Poon teaches:
--wherein the test is an unfulfilled test ordered for the patient (see: FIG. 3A where the step/test is selected (ordered) and in progress (unfulfilled)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the test is an unfulfilled test ordered for the patient as taught by Poon for the tests as disclosed by Lipscher et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Lipscher et al. teaches of using tests thus one could substitute those test with unfulfilled, ordered tests to obtain predictable results of using and displaying test statuses. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claims 4, 6-7, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2005/0273363 to Lipscher et al. in view of U.S. 2014/0379365 to De Roode et al.
As per claim 4, Lipscher et al. teaches the method of claim 1, see discussion of claim 1. Lipscher et al. may not further specifically teach wherein the test is a plurality of tests determined to be pending, further comprising determining a quantity of the plurality of tests, wherein the quantity determined is at least part of the visual indicator being displayed.

De Roode et al. teaches:
--wherein the test is a plurality of tests determined to be pending, (see: FIGS. 4A-4B and paragraph [0039] where different medical tests to be performed are determined and displayed (such as ECG, blood pressure, blood sugar HbA1c, etc.). Pending tests can be displayed differently than the completed ones) further comprising determining a quantity of the plurality of tests, wherein the quantity determined is at least part of the visual indicator being displayed (see: FIGS. 4A-4B where a quantity of tests are being determined and displayed through the usage of the displayed icons near the outline of the body (the displayed data equates to the visual indicator)).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the test is a plurality of tests determined to be pending, further comprising determining a quantity of the plurality of tests, wherein the quantity determined is at least part of the visual indicator being displayed as taught by De Roode et al. in the method as taught by Lipscher et al. with the motivation(s) of helping healthcare practitioners who are visually oriented by promoting understanding using graphical and text visualizations (see: paragraph [0036] of De Roode et al.).

As per claim 6, Lipscher et al. teaches the method of claim 5, see discussion of claim 5. Lipscher et al. may not further, specifically teach wherein the type is one of a plurality of types that include laboratory testing.

De Roode et al. teaches
--wherein the type is one of a plurality of types that include laboratory testing (see: FIGS. 4A-4B and paragraph [0039] where the type here includes laboratory testing (such as healthcare screening tests like cholesterol or blood sugar tests)).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the type is one of a plurality of types that include laboratory testing as taught by De Roode et al. in the method as taught by Lipscher et al. with the motivation(s) of helping healthcare practitioners who are visually oriented by promoting understanding using graphical and text visualizations (see: paragraph [0036] of De Roode et al.).

As per claim 7, Lipscher et al. teaches the method of claim 5, see discussion of claim 5. Lipscher et al. may not further, specifically teach displaying the type of the test only when the caregiver at least one of hovers over and clicks on the visual indicator with a selection device.

De Roode et al. teaches:
--displaying the type of the test only when the caregiver at least one of hovers over and clicks on the visual indicator with a selection device (see: FIG. 6 and paragraph [0042] where the description of the type of test is displayed upon hovering over and clicking the particular test).
One of ordinary skill at the time of the invention was filed would have found it obvious to display the type of the test only when the caregiver at least one of hovers over and clicks on the visual indicator with a selection device as taught by De Roode et al. in the method as taught by Lipscher et al. with the motivation(s) of helping healthcare practitioners who are visually oriented by promoting understanding using graphical and text visualizations (see: paragraph [0036] of De Roode et al.).

As per claim 19, Lipscher et al. teaches a method for providing information to a caregiver, the method comprising:
--displaying, with an interface, real-time patient physiological data for a patient receiving care from the caregiver, (see: FIG. 89 where there is clinical data including patient vitals for a patient which are being displayed) the real-time patient physiological data indicating multiple physiological parameters simultaneously measured from the patient; (see: FIG. 89 where multiple parameters are simultaneously measured and displayed including temperature and blood pressure)
--providing a results database configured to store results data for the patient, (: paragraphs [0029] and [0030] where the patient’s data is stored in the encounter system 104 (results database)) wherein the results database is configured to store test results among the results data upon a completion of tests for the patient; (see: see: paragraph [0023] the face sheet may include test results. Also see: paragraphs [0029] and [0030] where the patient’s data is stored in the encounter system 104 (results database). The patient’s information including the information shown on the face sheet is stored in the encounter system (results database))
--accessing the results database to obtain the test results; (see: paragraph [0030] where the patient encounter system 104 provides the patient medical data to the interfaces 106, 108, and 110. The patient encounter system (results database) is being accessed here to display the results on the face sheet)
--determining, by a processor and based on the obtained test results, a quantity of tests and types of individual tests that are pending for the patient, (see: FIG. 89 and paragraph [0077] where there is a determination and displaying of pending tests and their type. The example type is PTP for the shown test) wherein upon completion of each of the individual tests the test results corresponding thereto are stored among the results data in the results database; (see: FIG. 89 and paragraph [0077]. If the tests are completed then they would no longer be in the pending tests section. This information is stored in the encounter system 104 as explained in paragraph [0030])
--modifying, in response to a determination that the quantity of tests pending is at least one, a visual indicator provided on the interface to indicate the quantity of the tests and types of each of the individual tests therein determined to be pending, (see: FIG. 89 and paragraph [0077] where a pending tests section displays pending tests. When these tests are determined to be pending and are subsequently displayed, the displaying of this data under the pending tests section) wherein the visual indicator provides the information to the caregiver that the test results for each of the individual tests will be accessible via the results database as each of the individual tests is completed, (see: FIG. 89 and paragraph [0077]. The display provides a visual indicator of different colors and indications for pending tests) and
--wherein the visual indicator is provided on the interface concurrently with the real-time patient physiological data (see: FIG. 89 where the pending tests are displayed concurrently with the patient vitals).
Lipscher et al. teaches the above-mentioned claim limitations, however it does not explicitly teach:
1) --displaying the types of each of the individual tests are displayed only when the caregiver at least one of hovers over and clicks on the visual indicator with a selection device.

De Roode et al. teaches:
1) --displaying the types of each of the individual tests are displayed only when the caregiver at least one of hovers over and clicks on the visual indicator with a selection device (see: FIG. 6 and paragraph [0042] where the description of the type of test is displayed upon hovering over and clicking the particular test).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) display the types of each of the individual tests are displayed only when the caregiver at least one of hovers over and clicks on the visual indicator with a selection device as taught by De Roode et al. in the method as taught by Lipscher et al. with the motivation(s) of helping healthcare practitioners who are visually oriented by promoting understanding using graphical and text visualizations (see: paragraph [0036] of De Roode et al.).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2005/0273363 to Lipscher et al. as applied to claim 5, further in view of U.S. 2014/0379365 to De Roode et al. and further in view of U.S. 2019/0148012 to Conlin et al.
As per claim 8, Lipscher et al. teaches the method of claim 5, see discussion of claim 5. Lipscher et al. may not further, specifically teach further comprising displaying the information determined to be pending only when the caregiver clicks on at least one of the visual indicator and the type of the test being displayed with a selection device

De Roode et al. teaches:
--further comprising displaying the information determined to be pending only when the caregiver clicks on at least one of the visual indicator and the type of the test being displayed with a selection device (see: FIG. 6 and paragraph [0042] where additional test information is displayed upon hovering over and clicking the particular test).
One of ordinary skill at the time of the invention was filed would have found it obvious to further comprise displaying the information determined to be pending only when the caregiver clicks on at least one of the visual indicator and the type of the test being displayed with a selection device as taught by De Roode et al. in the method as taught by Lipscher et al. with the motivation(s) of helping healthcare practitioners who are visually oriented by promoting understanding using graphical and text visualizations (see: paragraph [0036] of De Roode et al.).
The combination of Lipscher et al. and De Roode et al. may not further, specifically teach determining which of a plurality of subtests are included within the test determined to be pending, and information as plurality subtests.

Conlin et al. teaches:
	--determining which of a plurality of subtests are included within the test determined to be pending, (see: paragraph [0087] and claim 4 where a first subset of laboratory tests are determined by the server via selection from a plurality of available laboratory tests) and information as plurality subtests (see: paragraph [0087] and claim 4 where there are a plurality of subtests).
One of ordinary skill at the time of the invention was filed would have found it obvious to determine which of a plurality of subtests are included within the test determined to be pending, and replace information with a plurality of subtests as taught by Conlin et al. in the method as taught by Lipscher et al. and De Roode et al. in combination with the motivation(s) of being advantageous for a care provider to select the optimal test, or tests, for their patient (see: paragraph [0003] of Conlin et al.).

Claims 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2005/0273363 to Lipscher et al. in view of U.S. 2019/0108909 to Lee et al.
As per claim 9, Lipscher et al. teaches the method of claim 1, see discussion of claim 1. Lipscher et al. may not further, specifically teach determining a starting time for the test determined to be pending, and further comprising displaying the starting time on the interface.

Lee et al. further teaches:
--determining a starting time for the test determined to be pending, and further comprising displaying the starting time on the interface (see: paragraph [0062] where the scheduled appointment time is being displayed).
One of ordinary skill at the time of the invention was filed would have found it obvious to determine a starting time for the test determined to be pending, and further comprising displaying the starting time on the interface as taught by Lee et al. in the method as taught by Lipscher et al. with the motivation(s) of facilitating managing and optimizing of the experience of patients and visitors in association with visiting a healthcare facility (see: paragraph [0003] of Lee et al.).

As per claim 11, Lipscher et al. teaches the method of claim 1, see discussion of claim 1. Lipscher et al. may not further, specifically teach determining an expected completion time for the test determined to be pending, wherein the excepted completion time is when the test result is expected to be stored among the results data in the results database, and further comprising displaying the expected completion time on the interface.

Lee et al. teaches:
--determining an expected completion time for the test determined to be pending, (see: paragraph [0062] where there is a type of appointment and an expected duration for the pending appointment. The duration of time for the appointment is the expect completion time) wherein the excepted completion time is when the test result is expected to be stored among the results data in the results database, (see: paragraph [0062] where the expected completion time is the duration of time for the appointment. The end of an appointment would entail that the patient has finished and that the appointment has concluded, thus the results of the appointment would have been expected to have been stored by this time) and further comprising displaying the expected completion time on the interface (see: paragraph [0062] where the expected appointment duration time is displayed).
One of ordinary skill at the time of the invention was filed would have found it obvious to determine an expected completion time for the test determined to be pending, wherein the excepted completion time is when the test result is expected to be stored among the results data in the results database, and further comprise displaying the expected completion time on the interface as taught by Lee et al. in the method as taught by Lipscher et al. with the motivation(s) of facilitating managing and optimizing of the experience of patients and visitors in association with visiting a healthcare facility (see: paragraph [0003] of Lee et al.).

As per claim 12, Lipscher et al. and Lee et al. in combination teaches the method of claim 11, see discussion of claim 11. Lipscher et al. may not further specifically teach determining a type of the test determined to be pending (see: FIG. 89 where there is a pending tests section and it is determined that there is a PTP type of test that is pending).
Lipscher et al. may not further specifically teach further comprising determining the expected completion time based on a standard time for completing the type of test.

Lee et al. teaches:
--further comprising determining the expected completion time based on a standard time for completing the type of test (see: paragraph [0062] where there is an expected duration of time for the appointment. The expected duration is based on an expected or standard duration of time to complete the appointment (test)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 11, and incorporated herein.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2005/0273363 to Lipscher et al. in view of U.S. 2019/0108909 to Lee et al. as applied to claims 9 and 11, and further in view of U.S. 2014/0379365 to De Roode et al.
As per claim 10, Lipscher et al. and Lee et al. in combination teaches the method of claim 9, see discussion of claim 9. Lipscher et al. may not teach information as a starting time.
Lee et al. teaches the information as the starting time (see paragraph [0062] of Lee et al. where there is information about when the appointment is scheduled).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 9, and incorporated herein.
The combination of Lipscher et al. and Lee et al. in combination may not further, specifically teach displaying the information only when the caregiver at least one of hovers over and clicks on the visual indicator with a selection device.

De Roode et al. teaches:
	--displaying the information only when the caregiver at least one of hovers over and clicks on the visual indicator with a selection device (see: FIG. 6 and paragraph [0042] where the description of the type of test is displayed upon hovering over and clicking the particular test).
One of ordinary skill at the time of the invention was filed would have found it obvious to displaying the information only when the caregiver at least one of hovers over and clicks on the visual indicator with a selection device as taught by De Roode et al. in the method as taught by Lipscher et al. and Lee et al. in combination with the motivation(s) of helping healthcare practitioners who are visually oriented by promoting understanding using graphical and text visualizations (see: paragraph [0036] of De Roode et al.).

As per claim 13, Lipscher et al. and Lee et al. in combination teaches the method of claim 11, see discussion of claim 11. Lipscher et al. may not teach information as an expected completion time.
Lee et al. teaches the information as an expected completion time (see paragraph [0062] of Lee et al. where there is an expected duration of the appointment).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 9, and incorporated herein.
The combination of Lipscher et al. and Lee et al. in combination may not further, specifically teach displaying the information only when the caregiver at least one of hovers over and clicks on the visual indicator with a selection device.

De Roode et al. teaches:
	--displaying the information only when the caregiver at least one of hovers over and clicks on the visual indicator with a selection device (see: FIG. 6 and paragraph [0042] where the description of the type of test is displayed upon hovering over and clicking the particular test).
One of ordinary skill at the time of the invention was filed would have found it obvious to displaying the information only when the caregiver at least one of hovers over and clicks on the visual indicator with a selection device as taught by De Roode et al. in the method as taught by Lipscher et al. and Lee et al. in combination with the motivation(s) of helping healthcare practitioners who are visually oriented by promoting understanding using graphical and text visualizations (see: paragraph [0036] of De Roode et al.).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2005/0273363 to Lipscher et al. in view of U.S. 2019/0108909 to Lee et al. as applied to claim 11, and further in view of U.S. Patent No. 9,164,656 to Keller.
As per claim 14, Lipscher et al. and Lee et al. in combination teaches the method of claim 11, see discussion of claim 11. The combination may not further, specifically teach comparing the expected completion time to a current time, and further comprising visually modifying the visual indicator based on the comparison of the expected completion time to the current time.

Keller teaches:
--comparing the expected completion time to a current time, (see: column 4, lines 25-35 where the overdue tasks are displayed in a fourth color. A horizontal timeline moves left as time passes. The actual time is being compared to the expected due time. Thus, tasks change color after the actual time is compared with the expected due time and the actual time has deemed to pass the expected time) and further comprising visually modifying the visual indicator based on the comparison of the expected completion time to the current time (see: column 4, lines 25-35 where there is a visual modification of color of a visual indicator (displayed task) based on the due date elapsing).
One of ordinary skill at the time of the invention was filed would have found it obvious to compare the expected completion time to a current time, and further comprising visually modifying the visual indicator based on the comparison of the expected completion time to the current time as taught by Keller in the method as taught by Lipscher et al. and Lee et al. in combination with the motivations of displaying an event status (see: column 1, lines 59-61 of Keller) and of offering a dynamic way to update data as time passes (see: column 1, lines 49-51 of Keller).

As per claim 15, Lipscher et al., Lee et al., and Keller in combination teaches the method of claim 14, see discussion of claim 14. Lipscher et al. and Lee et al. in combination may not further, specifically teach wherein the visual indicator includes a colored portion, and wherein the colored portion is modified at least in part depending on the comparison of the expected completion time to the current time.
Keller further teaches wherein the visual indicator includes a colored portion, (see: column 4, lines 25-35 where there is colored portion for the tasks) and wherein the colored portion is modified at least in part depending on the comparison of the expected completion time to the current time (see: column 4, lines 25-35 where there is a visual modification of color of a visual indicator (displayed task) based on the due date elapsing).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 14, and incorporated herein.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2005/0273363 to Lipscher et al. in view of U.S. 2019/0108909 to Lee et al. as applied to claim 16, and further in view of U.S. Patent No. 9,044,197 to Richard et al.
As per claim 17, Lipscher et al. and Lee et al. in combination teaches the method of claim 16, see discussion of claim 16. Lipscher et al. and Lee et al. in combination may not further teach wherein the test is x-ray imaging of the patient.

Richard et al. teaches:
--wherein the test is x-ray imaging of the patient (see: column 2, lines 17-31 where there is an x-ray examination for a patient).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the test is x-ray imaging of the patient as taught by Richard et al. for the test as disclosed by Lipscher et al. and Lee et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Lipscher et al. and Lee et al. teaches of a test thus one can substitute that test with the test of Richard et al. to obtain predictable results of having a test. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2005/0273363 to Lipscher et al. in view of U.S. 2002/0019750 to Okamoto et al.
As per claim 18, Lipscher et al. teaches the method of claim 1, see discussion of claim 1. Lipscher et al. may not further, specifically teach wherein the interface concurrently displays additional data relating to other patients.

Okamoto et al. teaches:
--wherein the interface concurrently displays additional data relating to other patients (see: paragraph [0067] – [0068] where patient name, status, etc. can be displayed concurrently).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the interface concurrently displays additional data relating to other patients as taught by Okamoto et al. in the method as taught by Lipscher et al. with the motivation(s) of letting caregivers grasp the waiting situation to adjust examination (see: paragraph [0005] of Okamoto et al.).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2005/0273363 to Lipscher et al. in view of U.S. 2014/0379365 to De Roode et al. further in view of U.S. 2019/0108909 to Lee et al. and further in view of U.S. 2002/0019750 to Okamoto et al.
As per claim 20, Lipscher et al. et al. teaches a method for providing information to a caregiver, the method comprising:
--displaying, with an interface, real-time patient physiological data for a patient receiving care from the caregiver, (see: FIG. 89 where there is clinical data including patient vitals for a patient which are being displayed) the real-time patient physiological data indicating multiple physiological parameters simultaneously measured from the patient; (see: FIG. 89 where multiple parameters are simultaneously measured and displayed including temperature and blood pressure)
--providing a results database configured to store results data for the patient, (: paragraphs [0029] and [0030] where the patient’s data is stored in the encounter system 104 (results database)) wherein the results database is configured to store test results among the results data upon a completion of tests for the patient; (see: see: paragraph [0023] the face sheet may include test results. Also see: paragraphs [0029] and [0030] where the patient’s data is stored in the encounter system 104 (results database). The patient’s information including the information shown on the face sheet is stored in the encounter system (results database))
--accessing the results database to obtain the test results; (see: paragraph [0030] where the patient encounter system 104 provides the patient medical data to the interfaces 106, 108, and 110. The patient encounter system (results database) is being accessed here to display the results on the face sheet)
--determining, by a processor and based on the obtained test results, a quantity of tests and types of individual tests that are pending for the patient, (see: FIG. 89 and paragraph [0077] where there is a determination and displaying of pending tests and their type. The example type is PTP for the shown test) wherein upon completion of each of the individual tests the test results corresponding thereto are stored among the results data in the results database; (see: FIG. 89 and paragraph [0077]. If the tests are completed then they would no longer be in the pending tests section. This information is stored in the encounter system 104 as explained in paragraph [0030])
--modifying, in response to a determination that the quantity of tests pending is at least one, a visual indicator provided on the interface to indicate the quantity of the tests and types of each of the individual tests therein determined to be pending, (see: FIG. 89 and paragraph [0077] where a pending tests section displays pending tests. When these tests are determined to be pending and are subsequently displayed, the displaying of this data under the pending tests section) wherein the visual indicator provides the information to the caregiver that the test results for each of the individual tests will be accessible via the results database as each of the individual tests is completed, (see: FIG. 89 and paragraph [0077]. The display provides a visual indicator of different colors and indications for pending tests) and
--wherein the visual indicator is provided on the interface concurrently with the real-time patient physiological data (see: FIG. 89 where the pending tests are displayed concurrently with the patient vitals).
Lipscher et al. teaches the above-mentioned claim limitations, however it does not explicitly teach:
1) --wherein the interface is configured to concurrently display additional patient physiological parameter data corresponding to other patients receiving care from the caregiver;
2) --determining an expected completion time for each of the individual tests determined to be pending, wherein the excepted completion time is when the test result is expected to be stored among the results data in the results database;
3) --information as an expected completion time;
4) --providing the types of each of the individual tests in response to the caregiver at least one of hovering over and clicking on the visual indicator with a selection device; and
5) --providing the information for each of the individual tests determined to be pending in response to the caregiver with a selection device at least one of: hovering over the visual indicator, clicking on the visual indicator, and clicking on the type corresponding to at least one of the individual tests being displayed on the interface.

De Roode et al. teaches:
4) --providing the types of each of the individual tests in response to the caregiver at least one of hovering over and clicking on the visual indicator with a selection device; (see: FIG. 6 and paragraph [0042] where the description of the type of test is displayed upon hovering over and clicking the particular test)
5) --providing the information for each of the individual tests determined to be pending in response to the caregiver with a selection device at least one of: hovering over the visual indicator, clicking on the visual indicator, and clicking on the type corresponding to at least one of the individual tests being displayed on the interface (see: FIG. 6 and paragraph [0042] where the description of the result of performing the test is displayed upon hovering over and clicking the particular test).
One of ordinary skill at the time of the invention was filed would have found it obvious to 4) provide the types of each of the individual tests in response to the caregiver at least one of hovering over and clicking on the visual indicator with a selection device and 5) provide the information for each of the individual tests determined to be pending in response to the caregiver with a selection device at least one of: hovering over the visual indicator, clicking on the visual indicator, and clicking on the type corresponding to at least one of the individual tests being displayed on the interface as taught by De Roode et al. in the method as taught by Lipscher et al. with the motivation(s) of helping healthcare practitioners who are visually oriented by promoting understanding using graphical and text visualizations (see: paragraph [0036] of De Roode et al.).

Lee et al. teaches:
2) --determining an expected completion time for each of the individual tests determined to be pending, (see: paragraph [0062] where there is a type of appointment and an expected duration for the pending appointment. The duration of time for the appointment is the expect completion time) wherein the excepted completion time is when the test result is expected to be stored among the results data in the results database; (see: paragraph [0062] where the expected completion time is the duration of time for the appointment. The end of an appointment would entail that the patient has finished and that the appointment has concluded, thus the results of the appointment would have been expected to have been stored by this time)
3) --information as an expected completion time (see paragraph [0062] of Lee et al. where there is an expected duration of the appointment).
One of ordinary skill at the time of the invention was filed would have found it obvious to 2) determine an expected completion time for each of the individual tests determined to be pending, wherein the excepted completion time is when the test result is expected to be stored among the results data in the results database as taught by Lee et al. in the method as taught by Lipscher et al. and De Roode et al. in combination with the motivation(s) of facilitating managing and optimizing of the experience of patients and visitors in association with visiting a healthcare facility (see: paragraph [0003] of Lee et al.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 3) an expected completion time as taught by Lee et al. for the information as disclosed by Lipscher et al. and De Roode et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Lipscher et al. and De Roode et al. teaches of displaying information upon hovering over an icon thus one could substitute wherein that information includes an expected completion time related to the test to obtain predictable results of displaying information related to the tests. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Okamoto et al. teaches:
1) --wherein the interface is configured to concurrently display additional patient physiological parameter data corresponding to other patients receiving care from the caregiver (see: paragraph [0067] – [0068] where patient name, status, etc. can be displayed concurrently).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) wherein the interface is configured to concurrently display additional patient physiological parameter data corresponding to other patients receiving care from the caregiver as taught by Okamoto et al. in the method as taught by Lipscher et al., De Roode et al., and Lee et al. in combination with the motivation(s) of letting caregivers grasp the waiting situation to adjust examination (see: paragraph [0005] of Okamoto et al.).

Additional Relevant References
Examiner would also like to cite U.S. 2019/0355481 to Lamb et al., U.S. 2005/0021369 to Cohen et al., and U.S. 2004/0172284 to Sullivan et al. as additional, relevant references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626